The Honorable John Bynum Prosecuting Attorney P.O. Box 1587 Russellville, AR  72801
Dear Mr. Bynum:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act (FOIA) which is codified at A.C.A. 25-19-101, et seq.  Specifically, you wish to know whether the Russellville Police Department must, pursuant to the FOIA, surrender its investigative file to counsel for a defendant who has been arrested and charged based on the requested file.
You mention in your request letter that the defense attorney has engaged in discovery under the Rules of Criminal Procedure.  It must be recognized, however, that compliance with motions for discovery has no effect on the request made under the FOIA.  The FOIA affords citizens of Arkansas access to information maintained by public agencies, with certain exceptions.
This office has previously issued Opinion Number 88-055 as a result of the Arkansas Supreme Court's decision in City of Fayetteville v. Rose, 294 Ark. 468 (1988).  We concluded therein that the investigative files of a law enforcement agency are subject to public inspection only after the case file is considered closed, either by administrative action, a running of the statute of limitations, or by conviction or acquittal.
I lack sufficient information to determine whether the Russellville Police Department has "closed" the case. Nevertheless, absent a showing that the case has been closed, it is my opinion that the file in question is shielded from public inspection at this time.